UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7860



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRY DESHAWN LYTTLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:01-cr-00044-RBS)


Submitted:   January 31, 2007          Decided:     February 15, 2007


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Deshawn Lyttle, Appellant Pro Se.     Janet S. Reincke,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry Deshawn Lyttle appeals the district court’s order

denying his motion to compel the Government to file a Fed. R. Crim.

P. 35(b) motion or, in the alternative, for a reduction of his

sentence.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See United States v. Lyttle, No. 4:01-cr-00044-RBS

(E.D. Va. Sept. 27, 2006).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -